Citation Nr: 0800455	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  05-12 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether there was clear and unmistakable error (CUE) in an 
August 1955 rating decision that granted service connection 
for amputation of the right fifth finger and assigned a 
noncompensable evaluation, effective on May 7, 1955.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1953 to May 
1955.  

In an April 2004 decision, a Decision Review Officer (DRO) 
granted a 10 percent rating for the service-connected 
amputation of the right fifth finger.  

In his December 2004 Notice of Disagreement, the veteran 
raised contentions to the effect that there had been CUE in 
an August 1955 rating decision, which granted service 
connection for amputation of the right fifth finger and 
assigned a noncompensable evaluation.  

In February 2007, the Board denied the veteran's claim for an 
effective date prior to December 30, 2003, for award the 10 
percent rating for the service-connected right fifth finger 
disability.  

However, in February 2007, the Board also remanded the matter 
referable to CUE in the August 1955 rating decision to the RO 
via the Appeals Management Center (AMC) for further action 
and development.  



FINDINGS OF FACT

1.  In an August 1955 rating decision, the RO granted service 
connection for amputation of the right fifth finger and 
assigned a noncompensable evaluation, effective on May 7, 
1955.  

2.  In the August 1955 rating decision, the extant law and 
regulation were correctly applied to the facts as they were 
know to the RO at that time.  




CONCLUSION OF LAW

The claim of CUE in the final August 1955 rating decision 
that granted service connection and assigned a noncompensable 
evaluation is dismissed without prejudice.  38 U.S.C.A. § 
5109A (West 2002 & Supp. 2007); 38 C.F.R. § 3.105(a) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As to the claim of CUE, the Board notes that the provisions 
of VCAA and of the implementing regulations are not 
applicable.  See Simmons v. Principi, 17 Vet. App. 104, 109 
(2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).  


II. Analysis

In May 1955, the veteran filed his original claim of service 
connection for an amputation of the right fifth finger.  

In an August 1955 rating decision, the RO granted service 
connection and assigned a noncompensable disability rating 
for the amputation of his right fifth finger based on the 
service medical records noting that the veteran underwent a 
revision of a traumatic amputation distal phalanx of that 
digit in December 1954 and the report of a VA examination in 
July 1955 showing "amputation finger, little, right, middle 
second joint, healed, non-symptomatic" and the report of an 
X-ray study showing the "absence of the distal phalanx right 
fifth finger."  The veteran was informed to this decision in 
a letter of August 1955, but did not enter a timely appeal.  


In December 2003, the veteran filed a claim for an increased 
rating for his service-connected amputation of his right 
fifth finger.  In an April 2004 decision, a Decision Review 
Officer (DRO) rating decision assigned a 10 percent rating, 
based on findings that included a VA examination report 
showing a diagnosis of "status post amputation of fifth 
finger of right hand through the proximal shaft of the middle 
phalanx."  This grant was noted to be on the basis of a 
"report of functional loss" and was made effective on 
December 30, 2003, the date of the claim for increase.  

The veteran asserts that the August 1955 RO rating decision 
should have assigned a 10 percent rating for the service-
connected right fifth finger disability and should be 
reversed or revised on the basis of CUE.  

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1997).  

Pursuant to 38 U.S.C. § 5109A(a), an RO decision is subject 
to revision on the grounds of CUE.  There is a three-pronged 
test for CUE: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator, or the 
statutory/regulatory provisions extant at that time were not 
correctly applied; (2) the error must be "undebatable" and 
of the sort "which, if it had not been made, would have 
manifestly changed the outcome at the time it was made"; (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)(en 
banc).  

The CUE is a very specific and rare kind of "error."  It is 
the kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  

Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, supra.  

Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  38 C.F.R. 
§ 20.1403(d)(2) and (3) (upheld in Disabled Am. Veterans, 234 
F.3d at 697).  

If the evidence establishes CUE, an undebatable, outcome- 
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C. §§ 5109A(a), 7111(a), and the decision 
constituting the reversal or revision "has the same effect as 
if the decision had been made on the date of the prior 
decision," 38 U.S.C. §§ 5109A(b), 7111(b).  

At the time of the August 1955 RO rating decision, disability 
manifested by amputation of the little finger was rated under 
the provisions 38 C.F.R. § 4.71a, Diagnostic Code 5156.  

A 10 percent rating was warranted for amputation of the 
little finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.   A 20 percent disability rating was 
warranted when there was metacarpal resection (more than one-
half the bone lost).  

In every instance where the rating schedule does not provide 
a no percent evaluation for a diagnostic code, a no percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

The veteran's June 1955 separation physical examination 
revealed that he had traumatic amputation of the distal 
phalanx of the right little finger.  The RO granted an 
initial compensable rating since the medical evidence that 
included the veteran's separation physical examination 
revealed that the veteran had amputation of his distal 
phalanx and not the proximal interphalangeal joint, which was 
required for a 10 percent disability rating.  

The Board notes that simply to allege that previous 
adjudications had improperly weighed and evaluated evidence 
can never rise to stringent definition of clear and 
unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

In light of the foregoing, the Board finds that all the facts 
in August 1955 were addressed in light of the applicable 
statutory and regulatory provisions extant at that time were 
correctly applied by the RO.  

As such, there has been identified no error of fact or law 
that, when called to the attention of later reviewers, would 
compel the conclusion that the result would have been 
manifestly different but for the error in this case.  

The Board notes that the "benefit of the doubt rule" is not 
applicable in CUE cases.  38 C.F.R. § 20.1411 (a) and (b).  

Accordingly, the appeal to this extent must be dismissed.  



ORDER

The claim to reverse or amend the final August 1955 rating 
decision is dismissed without prejudice.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


